903 N.E.2d 1009 (2009)
Travis L. ROBERSON, Appellant-Defendant,
v.
STATE of Indiana, Appellee-Plaintiff.
No. 40A01-0711-CR-500.
Court of Appeals of Indiana.
April 2, 2009.
Joseph M. Cleary, Hammerle & Cleary, Indianapolis, IN, Russell L. Johnson, Johnson, Gray & MacAbee, Franklin, IN, Attorneys for Appellant.
Gregory F. Zoeller, Attorney General of Indiana, Joby D. Jerrells, Deputy Attorney General, Indianapolis, IN, Attorneys for Appellee.

OPINION ON REHEARING
BRADFORD, Judge.
Appellant/Defendant Travis L. Roberson and Appellee/Plaintiff the State of Indiana both petition this court for rehearing. We grant the State's petition for the limited purpose of clarifying that one may challenge a waiver into adult court at any time, as it involves a question of subject matter jurisdiction. See State ex rel. Camden v. Gibson Circuit Court, 640 N.E.2d 696, 696-97 (Ind.1994) (concluding that juvenile court has exclusive original subject matter jurisdiction over juvenile case until waived into adult court pursuant to statute). "When courts lack subject matter jurisdiction, their actions are void ab initio and may be attacked at any time." Kondamuri v. Kondamuri, 799 N.E.2d 1153, 1156 (Ind.Ct.App.2003), trans. denied. As such, any language in our original opinion indicating that Roberson waived the issue for appellate review by pleading guilty is superseded by this opinion on rehearing. We reaffirm our original disposition in all other respects, including our conclusion that the trial court did not abuse its discretion in waiving Roberson into adult court.
BAILEY, J., concurs.
RILEY, J., dissents.